Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, line 2 is objected to because of the following informalities:  “a a rectangular portion” should be - -a rectangular portion- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 20100034643).
Regarding claim 1, Davis discloses a system (The system below), comprising: 
a combustor liner (Figure 1; 10) disposed about a combustion chamber (The interior of Figure 1; 10) of a combustor (The combustor of Paragraph 0011) of a gas turbine system (The gas turbine of Paragraph 0011), wherein the combustor liner comprises: 
an inner wall portion (Figure 3; 40) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 32) disposed about the inner wall portion; and 
a plurality of channels (Figure 3; 42) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (The cooling air in Figure 3) in a flow direction (The flow direction is from the left to right) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 3; 60) and an outlet (Figure 3; 50) of the respective channel of the plurality of channels, the flow direction is oriented in a downstream direction of a main flow of combustion gas (The downstream direction of the hot gas flow in Figure 3) through the combustor, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels is recessed into a radially inner surface (Figure 5; 30) of the outer wall portion, the inlet of each channel of the plurality of channels is disposed in an axially facing surface (Figure 3; 36 is an upstream axial terminal end) at an upstream axial terminal end of the outer wall portion relative to the coolant flow, the outer wall portion terminates at the upstream axial terminal end, and each channel of the plurality of channels extends axially downstream of the inlet at a radial depth less than a radial thickness of the outer wall portion (The radial depth of the channels is less than the radial thickness of the outer wall portion).
Regarding claim 2, Davis discloses the invention as claimed.
Davis further discloses wherein the inner and outer wall portions are integral portions of a one-piece structure (Paragraph 0018 states 40 is welded to 32).
Regarding claim 3, Davis discloses the invention as claimed.
Davis further discloses wherein each pair of adjacent channels of the plurality of channels is separated by a protrusion (The protrusion between adjacent Figure 5; 34) extending lengthwise along the respective pair of adjacent channels, wherein the outer wall portion comprises a covering (The outer wall portion is a covering) coupled to the inner wall portion to form an air-tight seal (Paragraph 0014 states that the 32 and 40 are connected to form passages, so that these passages are sealed from each other, else there would only be one passage that is formed) along the protrusion between each pair of adjacent channels along an entire length (The length of the covering)of the covering.
Regarding claim 6, Davis discloses the invention as claimed.
Davis further discloses wherein each channel of the plurality of channels is recessed into the radially inner surface of the outer wall portion along an entire axial length (The entire axially length of the outer wall portion) of the outer wall portion
Regarding claim 8, Davis discloses the invention as claimed.
Davis further discloses an aft end portion (The aft portion of Figure 1; 10) of the combustor liner having the inner and outer wall portions and the plurality of channels.
Regarding claim 9, Davis discloses the invention as claimed.
Davis further discloses wherein each channel of the plurality of channels is a microchannel (Under broadest reasonable interpretation, micro means “very small” per Merriam Webster.  The channel in Davis are very small comparatively to the whole transition duct assembly of Figure 1).
Regarding claim 11, Davis discloses the invention as claimed.
Davis further discloses the gas turbine system having a turbine (The turbine having the turbine first stage of Paragraph 0002) and the combustor with the combustor liner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 20100034643) in view of McMahan (US 20110247341 as referenced in OA dated 2/19/2021).
Regarding claim 4, Davis discloses the invention as claimed.
Davis further discloses wherein each channel of the plurality of channels comprises a cross-sectional area (The cross-sectional area of each channel) having a rectangular portion and an arcuate portion (From Figure 4 and 5 of Davis, the channels have vertical sidewalls and a curved top.  The vertical sidewalls are the rectangular portion and the curved top is the arcuate portion), 
Davis does not disclose wherein the cross-sectional area of each channel of the plurality of channels decreases in the flow direction from the inlet to the outlet of each channel of the plurality of channels.
However, McMahan teaches a system (Figure 1; 10), comprising: 
a combustor liner (Figure 3; 34 and 54) disposed about a combustion chamber (Figure 2; 38) of a combustor (Figure 1; 14) of a gas turbine system (Figure 1; 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3; 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5; 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5; 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5; 68) and an outlet (The outlet of Figure 4; 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, 
wherein a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of each channel of the plurality of channels decreases in a flow direction (The flow direction from the inlet to outlet) from the inlet to the outlet of each channel of the plurality of channels(Paragraph 0040 and 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis wherein the cross-sectional area of each channel of the plurality of channels decreases in the flow direction from the inlet to the outlet of each channel of the plurality of channels as taught by and suggested by McMahan because it has been held that applying a known technique, in this case McMahan’s tapering of channels according to the steps described immediately above, to a known device, in this case, Davis’s channels, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification tapers both the depth and width of the channels of Davis, so that the cross-sectional area decreases).
Regarding claim 5, Davis discloses the invention as claimed.
Davis does not disclose wherein each channel of the plurality of channels includes a cross-sectional area that progressively changes along a length of each channel of the plurality of channels.
However, McMahan teaches a system (Figure 1; 10), comprising: 
a combustor liner (Figure 3; 34 and 54) disposed about a combustion chamber (Figure 2; 38) of a combustor (Figure 1; 14) of a gas turbine system (Figure 1; 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3; 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5; 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5; 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5; 68) and an outlet (The outlet of Figure 4; 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, 
wherein each channel of the plurality of channels includes a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) that progressively changes along a length (Figure 4; 98) of each channel of the plurality of channels (Paragraph 0040 and 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis wherein each channel of the plurality of channels includes a cross-sectional area that progressively changes along a length of each channel of the plurality of channels as taught by and suggested by McMahan because it has been held that applying a known technique, in this case McMahan’s tapering of channels according to the steps described immediately above, to a known device, in this case, Davis’s channels, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification tapers both the depth and width of the channels of Davis, so that the cross-sectional area decreases).
Regarding claim 10, Davis in view of McMahan teaches the invention as claimed.
Davis does not disclose wherein each channel of the plurality of channels includes a cross-sectional area that progressively changes along a length of each channel of the plurality of channels.
However, McMahan teaches wherein the cross-sectional area of each channel of the plurality of channels decreases along the length from the inlet to the outlet (The length from the inlet to outlet) of each channel of the plurality of channels (The tapering described in Paragraph 0040 and 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis wherein each channel of the plurality of channels includes a cross-sectional area that progressively changes along a length of each channel of the plurality of channels as taught by and suggested by McMahan because it has been held that applying a known technique, in this case McMahan’s tapering of channels according to the steps described immediately above, to a known device, in this case, Davis’s channels, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 5).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 20100034643) in view of Tatsumi et al (US 20150113998).

    PNG
    media_image1.png
    681
    505
    media_image1.png
    Greyscale

Annotated Figure 1 of Tatsumi et al (US 20150113998)
Regarding claim 7, Davis discloses the invention as claimed.
Davis further discloses an inlet guide having a ramp (The slanted portion of Figure 3; 54).
Davis does not disclose a flow sleeve of the combustor disposed about the combustor liner, wherein an intermediate flow passage extends between the combustor liner and the flow sleeve, wherein the intermediate flow passage extends to an inlet guide having a ramp and an opening upstream from the inlets of the plurality of channels, wherein the opening extends circumferentially about the ramp and the combustor liner within the intermediate flow passage between the combustor liner and the flow sleeve, and the combustor excludes radial impingement openings within the intermediate flow passage between the combustor liner and the flow sleeve upstream of the plurality of channels along a path of the coolant flow being directed into the plurality of channels.
However, Tatsumi teaches a system (Figure 1), comprising: 
a flow sleeve (Figure 1; 4) of the combustor disposed about a combustor liner (Figure 1; 12), wherein an intermediate flow passage (The flow passage between Figure 1; 4 and 12) extends between the combustor liner and the flow sleeve, wherein the intermediate flow passage extends to an inlet guide (Annotated Figure 1; labeled ramp and opening) having a ramp and an opening upstream from an aft end of the liner (The aft end of Figure 1; 12), wherein the opening extends circumferentially about the ramp and the combustor liner within the intermediate flow passage between the combustor liner and the flow sleeve, and the combustor excludes radial impingement openings (There are no radial impingement openings) within the intermediate flow passage between the combustor liner and the flow sleeve upstream of the combustor liner along a path of the coolant flow (The coolant flow directed to Figure 1; 12) being directed into the combustor liner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis to include a flow sleeve of the combustor disposed about the combustor liner, wherein an intermediate flow passage extends between the combustor liner and the flow sleeve, wherein the intermediate flow passage extends to an inlet guide having a ramp and an opening upstream from the inlets of the plurality of channels, wherein the opening extends circumferentially about the ramp and the combustor liner within the intermediate flow passage between the combustor liner and the flow sleeve, and the combustor excludes radial impingement openings within the intermediate flow passage between the combustor liner and the flow sleeve upstream of the plurality of channels along a path of the coolant flow being directed into the plurality of channels as taught by and suggested by Tatsumi because it has been held that applying a known technique, in this case Tatsumi’s use of a casing around the transition duct according to the steps described immediately above, to a known device, in this case, Davis’s system, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the casing Figure 1; 4 of Tatsumi around Figure 1; 10 of Davis which provides high-pressure cooling air for the combustor).

Claim(s) 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan in view of Tuthill (US 20090120096 as referenced in OA dated 2/19/2021) and Ritter et al (US 5724816 as referenced in OA dated 12/17/2021).
Regarding claim 12, McMahan discloses a system (The system below), comprising: 
a combustor liner (Figure 3; 34 and 54) disposed about a combustion chamber (Figure 2; 38) of a combustor (Figure 1; 14) of a gas turbine system (Figure 1; 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3; 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5; 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5; 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5; 68) and an outlet (The outlet of Figure 4; 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels is recessed into a radially outer surface (The radially outer surface formed by the surfaces of the top of Figure 4; 62) of the inner wall, 
and the outer wall portion terminates at an upstream axial terminal end (The left end of Figure 5; 54).
McMahan does not disclose wherein each channel of the plurality of channels is recessed into a radially outer surface of the inner wall portion along an entire axial length of the outer wall portion, and each channel of the plurality of channels extends to an axial position upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow to define the inlet of the respective channel, and the outer wall portion terminates at the upstream axial terminal end, and each channel of the plurality of channels comprises a separate ramp having an angled surface that transitions between first and second thicknesses along the respective channel recessed into the radially outer surface of the inner wall portion.
However, Tuthill teaches a system (The system below), comprising: 
a combustor liner (Figure 3; 302) disposed about a combustion chamber (The chamber defined by Figure 3; 302.  Paragraph 0021) of a combustor (Figure 1; 104) of a gas turbine system (Figure 1; 100), wherein the combustor liner comprises: 
an inner wall portion (Figure 3; 307) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 308) disposed about the inner wall portion; and 
at least one channel (Figure 3; 320 and 322) between the inner and outer wall portions of the combustor liner, wherein each channel of the at least one channel is configured to direct a coolant flow (The cooling air of Paragraph 0022) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 3; the inlet of Figure 3; 322) and an outlet (The outlet of Figure 3; 302) of the respective channel of the at least one channel, the inner and outer wall portions define the at least one channel between the inlet and the outlet of each channel of the at least one channel, each channel of the at least one channel is recessed into a radially outer surface of the inner wall portion along an axial length (The portion of the axial length of the radially outer wall portion along which the recess for the inner wall portion if formed) of the outer wall portion, each channel of the at least one channel extends to an axial position upstream (The axial position upstream) from an upstream axial terminal end (The left end of Figure 3; 308) of the outer wall portion relative to the coolant flow to define the inlet of the respective channel, and the outer wall portion terminates at the upstream axial terminal end, each channel of the at least one channel comprises a separate ramp (Annotated Figure 3; labeled ramp) having an angled surface (The ramp is an angled surface) that transitions between first and second thicknesses (The thickness to the left and right of Annotated Figure 3; labeled ramp) along the respective channel recessed into the radially outer surface of the inner wall portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan wherein each channel of the plurality of channels extends to an axial position upstream from an upstream axial terminal end of the outer wall portion relative to the coolant flow to define the inlet of the respective channel, and the outer wall portion terminates at the upstream axial terminal end, and each channel of the plurality of channels comprises a separate ramp having an angled surface that transitions between first and second thicknesses along the respective channel recessed into the radially outer surface of the inner wall portion as taught by and suggested by Tuthill in order to provide adequate structural support while enabling cooling (Paragraph 0022, The modification uses the inlet of Tuthill in McMahan).
McMahan in view of Tuthill does not teach wherein each channel of the plurality of channels is recessed into a radially outer surface of the inner wall portion along an entire axial length of the outer wall portion.
However, Ritter teaches a system (The system described below), comprising: 
an inner wall portion (Figure 3; 40); 
an outer wall portion (Figure 3; 42) disposed about the inner wall portion; and 
a plurality of channels (Figure 3; 46) between the inner and outer wall portions, wherein each channel of the plurality of channels is configured to direct a coolant flow (Column 4, line 43-46) along the combustor liner to convectively cool the combustor liner between an inlet (The left end of Figure 3; 46 which extends to the left of 42) and an outlet (The right end of Figure 3; 46)of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, each channel of the plurality of channels is recessed into a radially outer surface (The radially outer surface of Column 4, line 30-31) of the inner wall portion along an entire axial length (Figure 3 shows the channels extending along the entire length of the outer wall portion) of the outer wall portion, each channel of the plurality of channels extends to an axial position (The position of Figure 3; 46 which extend to the left of 42) upstream from an upstream axial terminal end (The left terminal end of Figure 3; 42) of the outer wall portion relative to the coolant flow to define the inlet of the respective channel, and the outer wall portion terminates at the upstream axial terminal end.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill  wherein each channel of the plurality of channels is recessed into a radially outer surface of the inner wall portion along an entire axial length of the outer wall portion as taught by and suggested by Ritter because it has been held that applying a known technique, in this case Ritter’s formation of the channels in the along the entire length of the outer wall portion according to the steps described immediately above, to a known device, in this case, McMahan in view of Tuthill’s channels, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the inner wall portion recessed along the entire axial length of the outer wall portion).
Regarding claim 13, McMahan in view of Tuthill and Ritter teach the invention as claimed.
McMahan further discloses wherein each channel of the plurality of channels comprises a width (The width of the channel.  Paragraph 0040 and 0041) that varies along the separate ramp of the respective channel (In the combined invention of McMahan in view of Tuthill and Ritter, the upstream portion of the channel is the ramp, so that McMahan’s teaching of reducing the width along the entire length of the channel in Paragraph 0040  would have the width of the ramp (which is part of the channel) being decreased as well).
Regarding claim 14, McMahan in view of Tuthill and Ritter teach the invention as claimed.
McMahan further discloses wherein a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of each channel of the plurality of channels decreases along a length (Figure 4; 98) of from the inlet to the outlet of each channel of the plurality of channels (Paragraph 0040 and 0041).
Regarding claim 17 (Please note that this is a first interpretation of claim 17 where the product-by-process limitations are not given patentable weight), McMahan in view of Tuthill and Ritter teach the invention as claimed.
McMahan further discloses wherein the outer wall portion comprises a covering (Figure 3, 54 is a covering) coupled to the inner wall portion along an entire length (In the combined length of McMahan in view of Rutter and Lacey, the covering is coupled to the inner wall portion along an entire length of the covering) of the covering between the plurality of channels.
The claim phrases “bonded” and “pre-sintered preform (PSP)” are being treated as a product-by-process limitation; that is made from brazing and sintering, respectively. As set forth in MPEP 2113, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejected may be made and the burden is shifted to applicant to show an unobvious different. MPEP 2113.

Claim(s) 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan in view of Tuthill and Ritter as applied to claim 12, above, and further in view of Lacey et al (US 20140237784 as referenced in OA dated 2/19/2021).
Regarding claim 15, McMahan in view of Tuthill and Ritter teach the invention as claimed.
McMahan further discloses wherein a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of each channel of the plurality of channels varies along a length (Figure 4; 98) of each channel of the plurality of channels (Paragraph 0040 and 0041),
McMahan in view of Tuthill and Ritter does not teach wherein each channel of the plurality of channels is a microchannel, and the cross-sectional area is less than or equal to approximately 6.45 square millimeters.
However, Lacey teaches a system (Figure 1; 10), comprising:
a plurality of channels (Figure 3; 40) between inner and outer wall portions (Figure 3; 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3; 32) to convectively cool the component (Paragraph 0003), and 
wherein each channel of the plurality of channels is a microchannel (Paragraph 0020), and a cross-sectional area of the microchannel is less than or equal to approximately 6.45 square millimeters (Paragraph 0020.  The width and depth being between 150 µm and 1.5 mm has a cross-sectional area less than 6.45 square millimeters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill and Ritter wherein each channel of the plurality of channels is a microchannel, and the cross-sectional area is less than or equal to approximately 6.45 square millimeters as taught by and suggested by Lacey in order to  provide additional or increased cooling to meet service life and to effectively perform intended functionality (Paragraph 0018 and 0019, The modification uses the dimensions of the cooling channels of Lacey in McMahan).
Regarding claim 17 (Please note that this is a second interpretation of claim 17 where the product-by-process limitations are given patentable weight), McMahan in view of Tuthill and Ritter teach the invention as claimed.
McMahan further discloses wherein the outer wall portion comprises a covering (Figure 3, 54 is a covering) coupled to the inner wall portion along an entire length (In the combined length of McMahan in view of Rutter and Lacey, the covering is coupled to the inner wall portion along an entire length of the covering) of the covering between the plurality of channels.
McMahan in view of Tuthill and Ritter does not teach wherein covering bonded to the inner wall portion and the covering comprises a pre-sintered preform (PSP).
However, Lacey teaches a system (Figure 1; 10), comprising:
a plurality of channels (Figure 3; 40) between inner and outer wall portions (Figure 3; 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3; 32) to convectively cool the component (Paragraph 0003), and each channel of the plurality of channels is a microchannel (Paragraph 0020),
wherein the outer wall portion comprises a covering (Figure 3; 42 is a covering)  bonded to the inner wall portion along an entire length (The entire length of the covering) of the covering between the plurality of channels, and the covering comprises a pre-sintered preform (PSP). (Paragraph 0021 to 0023.  Forming 42 as a pre-sintered preform and bonding 42 to 34 through furnace brazing while 42 is flush with 36 bonds 34 along an entire length of 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill and Ritter wherein covering bonded to the inner wall portion and the covering comprises a pre-sintered preform (PSP) as taught by and suggested by Lacey in order to form a curved microchannel cooled component efficiently (Paragraph 0025, The modification uses the method to form the cooling channels of Lacey to McMahan in view of Ritter).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahan in view of Tuthill and Ritter as applied to claim 12 above, and further in view of Stewart et al (US 20130025285).
Regarding claim 16, McMahan in view of Tuthill and Ritter teaches the invention as claimed.
McMahan in view of Tuthill and Ritter does not teach wherein the angled surface of the separate ramp of each channel of the plurality of channels comprises an angle of less than or equal to 30 degrees relative to the radially outer surface of the inner wall portion. 
However, Stewart teaches a system (Figure 6), comprising: 
wherein an angled surface (The surface of Figure 6; 182 from which 189 is taken) of a separate ramp (Figure 6; 182) of each channel of a plurality of channels (The channels formed by Figure 6; 66) comprises an angle (The complimentary angle of Figure 6; 189 for 182) of less than or equal to 30 degrees (The trailing edge of Figure 6; 182 appears to be less than 30 degrees relative to the radially outer, circumferential surface of Figure 4; 52.  Also, Paragraph 0034) relative to a radially outer surface of an inner wall portion (The radially outer, circumferential surface of Figure 4; 52). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahan in view of Tuthill and Ritter wherein the angled surface of the separate ramp of each channel of the plurality of channels comprises an angle of less than or equal to 30 degrees relative to the radially outer surface of the inner wall portion as taught by and suggested by Stewart in order to provide an airflow more in the axial direction (Paragraph 0034.  The modification has the ramp less than or equal to 30 degrees).

Claim(s) 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of McMahan and Tatsumi.
Regarding claim 18, Davis a system (The system below), comprising: 
a combustor liner (Figure 1; 10) disposed about a combustion chamber (The interior of Figure 1; 10) of a combustor (The combustor of Paragraph 0011) of a gas turbine system (The gas turbine of Paragraph 0011), wherein the combustor liner comprises:
an inner wall portion (Figure 3; 40) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 32) disposed about the inner wall portion, wherein the outer wall portion terminates at an upstream axial terminal end (Figure 3; 36) relative to a coolant flow (The cooling air in Figure 3) along the combustor liner; and 
a plurality of channels (Figure 3; 42) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct the coolant flow in a flow direction (From the left to right in Figure 3) along the combustor liner to convectively cool the combustor liner, wherein each channel of the plurality of channels comprises a microchannel (Under broadest reasonable interpretation, micro means “very small” per Merriam Webster.  The channel in Davis are very small comparatively to the whole transition duct assembly of Figure 1), wherein each channel of the plurality of channels comprises a cross- sectional area (The cross-sectional area of the channels) having a rectangular portion and an arcuate portion (From Figure 4 and 5 of Davis, the channels have vertical sidewalls and a curved top.  The vertical sidewalls are the rectangular portion and the curved top is the arcuate portion), and the inner and outer wall portions define the plurality of channels between respective inlets and outlets of the plurality of channels, wherein the plurality of channels are configured as one of: Page 5 of 18Serial No. 16/285,186 Response to Final Office Action Mailed on February 19, 2021 
each channel of the plurality of channels is recessed into a radially outer surface of the inner wall portion along an entire axial length of the outer wall portion, wherein each channel of the plurality of channels extends to an axial position upstream from the upstream axial terminal end of the outer wall portion to define the inlet of the respective channel; or 
each channel of the plurality of channels is recessed into a radially inner surface (Figure 5; 30) of the outer wall portion, wherein the inlet of each channel of the plurality of channels is disposed at the upstream axial terminal end of the outer wall portion, and each channel of the plurality of channels extends axially downstream of the inlet at a radial depth less than a radial thickness of the outer wall portion (The radial depth of the channels is less than the radial thickness of the outer wall portion); and 
an inlet guide having a ramp (The slanted portion of Figure 3; 54).
Davis does not disclose wherein the cross- sectional area of each channel of the plurality of channels decreases in the flow direction from the inlet to the outlet of each channel of the plurality of channels; and an inlet guide having a ramp and an opening upstream from the inlets of the plurality of channels, wherein the ramp and the opening extend circumferentially about the combustor liner.
However, McMahan teaches a system (Figure 1; 10), comprising: 
a combustor liner (Figure 3; 34 and 54) disposed about a combustion chamber (Figure 2; 38) of a combustor (Figure 1; 14) of a gas turbine system (Figure 1; 12, 14, 16 form a gas turbine system), wherein the combustor liner comprises: 
an inner wall portion (Figure 3; 34) exposed to the combustion chamber; 
an outer wall portion (Figure 3; 54) disposed about the inner wall portion; and 
a plurality of channels (Figure 5; 56) between the inner and outer wall portions of the combustor liner, wherein each channel of the plurality of channels is configured to direct a coolant flow (Figure 5; 84) along the combustor liner to convectively cool the combustor liner between an inlet (Figure 5; 68) and an outlet (The outlet of Figure 4; 56) of the respective channel of the plurality of channels, the inner and outer wall portions define the plurality of channels between the inlet and the outlet of each channel of the plurality of channels, 
wherein a cross-sectional area (The cross-sectional area of the width and depth.  Paragraph 0040 and 0041) of each channel of the plurality of channels decreases in a flow direction (The flow direction from the inlet to outlet) from the inlet to the outlet of each channel of the plurality of channels (Paragraph 0040 and 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis wherein the cross- sectional area of each channel of the plurality of channels decreases in the flow direction from the inlet to the outlet of each channel of the plurality of channels as taught by and suggested by McMahan because it has been held that applying a known technique, in this case McMahan’s tapering of channels according to the steps described immediately above, to a known device, in this case, Davis’s channels, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification tapers both the depth and width of the channels of Davis, so that the cross-sectional area decreases).
Davis in view of McMahan does not teach an inlet guide having a ramp and an opening upstream from the inlets of the plurality of channels, wherein the ramp and the opening extend circumferentially about the combustor liner.
However, Tatsumi teaches a system (Figure 1), comprising: 
an inlet guide (Annotated Figure 1; labeled ramp and opening) having a ramp and an opening upstream from the inlets of the plurality of channels, wherein the ramp and the opening extend circumferentially about a combustor liner (Figure 1; 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis in view of McMahan to include an inlet guide having a ramp and an opening upstream from the inlets of the plurality of channels, wherein the ramp and the opening extend circumferentially about the combustor liner as taught by and suggested by Tatsumi because it has been held that applying a known technique, in this case Tatsumi’s use of a casing around the transition duct according to the steps described immediately above, to a known device, in this case, Davis in view of McMahan’s system, ready for improvement to yield predictable results, in this case providing cooling, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the casing Figure 1; 4 of Tatsumi around Figure 1; 10 of Davis which provides high-pressure cooling air for the combustor).
Regarding claim 20, Davis in view of McMahan and Tatsumi teach the invention as claimed.
Davis further discloses wherein the flow direction is oriented in a downstream direction of a main flow of combustion gas (The downstream direction of the hot gas flow in Figure 3) through the combustor.
Regarding claim 21, Davis in view of McMahan and Tatsumi teach the invention as claimed.
Davis further discloses wherein each pair of adjacent channels of the plurality of channels is separated by a protrusion (The protrusion between adjacent Figure 5; 34)  extending lengthwise along the respective pair of adjacent channels, wherein the outer wall portion is coupled to the inner wall portion to form an air-tight seal (Paragraph 0014 states that the 32 and 40 are connected to form passages, so that these passages are sealed from each other, else there would only be one passage that is formed) along the protrusion between each pair of adjacent channels along an entire length (The length of the covering)of the outer wall portion. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of McMahan and Tatsumi as applied to claim 18 above, and further in view of Lacey.
Regarding claim 19, Davis in view of McMahan and Tatsumi teaches the invention as claimed.
Davis in view of McMahan and Tatsumi does not teach wherein the cross-sectional area of the microchannel is less than or equal to approximately 6.45 square millimeters.
However, Lacey teaches a system (Figure 1, 10), comprising:
a plurality of channels (Figure 3, 40) between inner and outer wall portions (Figure 3, 34 and 42, respectively), wherein each channel of the plurality of channels is configured to direct a coolant (Paragraph 0003) along a component (Figure 3, 32) to convectively cool the component (Paragraph 0003), and each channel of the plurality of channels is a microchannel (Paragraph 0020),
wherein a cross-sectional area of the microchannel is less than or equal to approximately 6.45 square millimeters (Paragraph 0020.  The width and depth being between 150 µm and 1.5 mm has a cross-sectional area less than 6.45 square millimeters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Davis in view of McMahan and Tatsumi wherein the cross-sectional area of the microchannel is less than or equal to approximately 6.45 square millimeters as taught by and suggested by Lacey in order to provide additional or increased cooling to meet service life and to effectively perform intended functionality (Paragraph 0018 and 0019, The modification uses the dimensions of the cooling channels of Lacey to Davis).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 4, 5, 6-9, 10, 11, 12-14, 15, 16, 17, 18, 19, 20, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lacy et al (US 20120036858 as referenced in OA dated 2/19/2021) teaches a combustor liner using microchannels with a varying cross-sectional area.
Intile et al (US 20060010874 as referenced in OA dated 2/19/2021) teaches a combustor liner using microchannels with a varying cross-sectional area.
Bunker et al (US 20050268615 as referenced in OA dated 2/19/2021) teaches a combustor using microchannels with a varying cross-sectional area.
DiCintio (US 20180100436 as referenced in OA dated 12/17/2021) shows in Figure 5 and 6 that the grooves can be in either wall portion to form the channels.
Lacy (US 20140237784 as referenced in OA dated 12/17/2021) states in paragraph 0021 that the microchannels can be formed in either wall portion.
Schilp (US 20120198854 as referenced in OA dated 12/17/2021) states in paragraph 0051 that the grooves can be in either wall portion to form the channels.
Hughes (US 20170138267 as referenced in OA dated 12/17/2021) states in paragraph 0028 that the transition duct is a liner.
Melton (US 20150285504 as referenced in OA dated 12/17/2021) states in paragraph 0031 that the transition duct is a liner.
McConnaughhay et al (US 20150167983 as referenced in OA dated 12/17/2021) states in paragraph 0026 that the transition duct is a liner.
McMahan et al (US 20140283520 as referenced in OA dated 12/17/2021) states in paragraph 0025 that a transition duct can replace the combustor liner, so that the transition duct is a combustor liner.
Flanagan et al (US 20130283818 as referenced in OA dated 12/17/2021) states in paragraph 0032 that a transition duct can replace the combustor liner, so that the transition duct is a combustor liner.
Berry et al (US 20110252805 as referenced in OA dated 12/17/2021) in paragraph 0028 states that air can be introduced through inlet apertures.
Johnson et al (US 20110120135 as referenced in OA dated 12/17/2021) in paragraph 0026 states that another inlet can be used.
Johnson (US 20090120093 as referenced in OA dated 12/17/2021) in paragraph 0024 states the air inlet slots can be used.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741